                Case
                Case 1:13-cv-08580-GWG Document 182
                     1:13-cv-08580-GWG Document 181 Filed
                                                    Filed 08/23/19
                                                          08/23/19 Page
                                                                   Page 11of
                                                                          of12



                                              WALL STREET PLAZA
                                                    88 PINE STREET
                                                   SEVENTH FLOOR
                                           NEW YORK, NY 10005-1801
                                           TELEPHONE 212-220-3830
                                            FACSIMILE 212-220-3780                           JOHN A.V. NICOLETTI
                                             general@nlcolettlhornlg.com                      MANAGING PARTNER
                                                                                      DIRECT DIAL: 212·220-3837
                                                  www.nlcolettlhornlg.com       JNICOLETTl@NICOLETTIHORNIG.COM




  MEMO ENDORSED                                      August 23, 2019
                                                                                    USDCSDNY
                                                                                    DOCUMENT
      VIA ECF and FACSIMILE (212) 805-4268                                          ELECTRONICALLY FILED

      Hon. Gabriel W. Gorenstein
      Daniel Patrick Moynihan
                                                                                    DOC#:
                                                                                    DATE FILED:      '¥
                                                                                                          1     z
                                                                                                          lJ_ i:~-=
      United States Courthouse
      500 Pearl Street
      New York, New York 10007

      Re:      Starr Indemnity & Liability Company
               v. Brightstar Corp. et al.
               Index No.:        13 Civ. 8580 (GWG)
               NHS File No.: 28000048 JAVN


      Dear Judge Gorenstein:

              We represent Plaintiff Starr Indemnity & Liability Company ("Starr"). We refer to Your
      Honor's July 12, 2019 Opinion and Order on the parties' motions for partial summary judgment
      (ECF Doc. 176) and Your Honor's Order of the same date directing the parties to file certain pre-
      trial documents on or before September 6, 2019 (ECF Doc. 178).

              The parties have been engaged in negotiations to resolve all outstanding issues without
      trial and are working towards submission for Your Honor's consideration a proposed form of
      Final Judgment, in order to obtain immediate appellate review. Accordingly, pursuant to Rule
      1(E) of Your Honor's Individual Practices, we write on behalf of all parties to respectfully
      request a thirty (30) day extension of the September 6, 2019 deadline.

                                    7#rr'V" Iv t?c-h~ 'i ?d)('.JfC/i kJ.
                                                                             J,'/



NEW JERSEY                             ILLINOIS                                           GEORGIA

505 MAIN STREET, SUITE 106             ONE NORTHBROOK PLACE                               4555 MANSELL ROAD, SUITE 300
HACKENSACK, NJ 07601-5928              5 REVERE DRIVE, SUITE 200, NORTHBROOK, IL 60062    ALPHARETTA, GA 30022
T 20 I ·343-0970 • F 201-343-5882      T 847-205-5309 • F 847-205·5310                    T 770-521 ·4234 • F 770-521-4200
